FOSTER, Circuit Judge.
This cause came on to be heard upon the petition and amendment thereto filed under section 10 (e) of the National Labor Relations Act (49 Stat. 449, 29 U.S.C. § 160 (e), 29 U.S.C.A. § 160 (e), on behalf of the National Labor Relations Board, praying that the order of the National Labor Relations Board of April 9, 1936, directed to the respondent, Jones & Laughlin Steel Corporation, be enforced in whole against the respondent, and
This court having, upon the record in the proceeding, including the pleadings and testimony and other evidence upon which said order of the Board was entered, and upon the findings and order of the Board, and after hearing argument of counsel for the parties herein, and after consideration of briefs filed by said counsel, on June 15, 1936, entered its judgment, order,, and decree denying said petition of the Board, and
This court having, on July 15, 1936 [83 F.(2d) 998], denied the petition of the Board for a rehearing of said cause, and
The Supreme Court of the United States having, on November 9, 1936 (299 U.S. 534, 57 S.Ct. 119, 81 L.Ed. -), upon the petition of the Board, granted a writ of certiorari to this court to review said judgment, order, and decree of this court, and
The Supreme Court of the United States, having on April 12, 1937 (57 S.Ct. 615, 81 L.Ed. -), entered its judgment and order holding said order of the Board valid in all respects, and reversing the judgment of this court in said cause and remanding said cause to this court for further proceedings in conformity with the opinion of said Supreme Court, and
The mandate of the Supreme Court of the United States, embodying said judgment and order of said court in said cause and commanding further proceedings in said cause in conformity with the opinion of said court, having been delivered to this court on May 13, 1937, and having been spread of record upon the records of this court:
Now therefore, in conformity with said judgment, order, and mandate of the Supreme Court of the United States, it is ordered, adjudged, and decreed that said petition of the National Labor Relations Board praying for the enforcement in whole of said order of the Board of April 9, 1936, be and the same hereby is granted, and
*679It is further ordered, adjudged, and decreed, that the respondent, Jones & Laughlin Steel Corporation:
1. Cease and desist from in any manner interfering with, restraining, or coercing its employees in the exercise of their rights to self-organizátion, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, as guaranteed in section 7 of the National Labor Relations Act (29 U.S.C.A. § 157);
2. Cease and desist from discouraging membership in Beaver Valley Lodge No. 200, Amalgamated Association of Iron, .Steel and Tin Workers of North America, or any other labor organization of its employees, by discrimination in regard to hire or tenure of employment or any term or condition of employment;
3. Take the following affirmative action which the National Labor Relations Board has found, and this court finds, will effectuate the policy of the National Labor Relations Act;
(a) Offer to Domenic Brandy, Angelo Volpe, Harry V. Phillips, Martin Dunn, George Maroll, Royal Boyer, Martin Gerstner, Angelo Razzano, Eli Bozich, and Ronald B. Cox employment in the respective positions formerly held by them with all rights and privileges previously enjoyed; and
(b) Make whole said Domenic Brandy, Angelo Volpe, Harry V. Phillips, Martin Dunn, George Maroll, Royal Boyer, Martin Gerstner, Angelo Razzano, Eli Bozich, and Ronald B. Cox for any losses of pay they have suffered by reason of their discharge, by payment to each of them, respectively, of a sum equal to that which each would normally have earned as wages, at the rate set out in the appendix hereto, during the period from the date of his discharge to the date of offer of employment as ordered hereunder, less amounts earned by each during such period; and
(c) Post immediately notices to its employees in conspicuous places in each shop and yard of the Aliquippa Works stating (1) that the respondent will cease and desist as provided in paragraphs 1 and 2, above, and (2) that such notices will remain posted for a period of at least thirty consecutive days from the date of posting; and that
4. The complaint of the Naiional Labor Relations Board be dismissed, without prejudice, with respect to Gulio Yacobucci and Marko Lukich.